NOTE: This order is nonprecedential

United States Court of Appeals
for the F ederal Circuit

GERARDO C. AOANAN,
Claimant-Appellant,

vi

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respon,dent-Appellee.

2012-7076

Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 08-3682, Judge Ronald M.
Holdaway.

ON MOTION

Bef0re LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
0 R D E R

The Secretary of Veterans Affairs ("Secretary") moves
to waive the requirement of Federal Circuit Ru1e 27(f) and
dismiss this appeal.

AOANAN V. SHINSEKI 2

On Ju1y 1, 2011, the United States Court of Appeals
for Veterans Claims entered judgment in Gerardo C.
Aoanan’s case. The court received Aoanan’s notice of
appeal more than 200 days after the date of judgment.

An appeal from the Court of Appeals for Veterans
Claims must be received within 60 days from the date of
entry of judgment See 38 U.S.C. § 7292(&); 28 U.S.C.
§2107(b); Fed. R. App. P. 4(a)(1). This filing period is
statutory, mandatory, and jurisdictional. Bowles c). Rus-
sell, 551 U.S. 205 (200'7) (the timely filing of a notice of
appeal in a civil case is a jurisdictional requirement that
may not be Waived); Henderson, v. Shinseki, 131 S. Ct.
119'7, 1204-05 (2011) (noting Congress’s intent to impose
the same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as on an appeal
from a district court to a court of appeals).

Aoanan’s appeal was not received by the court within
the statutory period. Thus, we must dismiss his appeal.

Accordingly,
IT ls ORDERED THAT:

(1) The motions are granted The appeal is dis-
missed.

(2) All pending motions are denied as moot.
(2) Each side shall bear its own costs.

FoR THE CoURT

  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Gerardo C. Aoanan
Amanda L. Tantum, Esq.
s25

LED
F meals ms
"'s"rh%ti='l§l}nn\.c\ncurr

JUL 202012

JAN HUHBA|.Y
CI.ERK